Colony of Rhode Island etc. At a Court of Vice Admiralty holden at Newport within and for the Colony aforesaid the Sixth day of January A. D. 1746 [7] before the HonbIe Wm Strengthfield Esqr Deputy Judge of the s4 Court
Dan1 Beebe being sworn made answer to the following Questions. Viz*
Q4 When where and by whom was this Sloop taken bro* into this Port as Prize.
Ar She was taken the 29th of Novr last off Domineco by Cap* Jn° Dennis.
£> What number of Persons were there on board at the time of Capture and of what nation
*402An About Twenty five Spaniards and French Men
Qn What became o£ those people.
Ar We put them on Shore at Domineco
Qn What does yr Cargo consist off.
Anr Sugar and Cotton and Indigo.
Qn Are the Pass Port and Role of Equipage all the papers that were found Sd Sloop at the time of Capture.
Anr All that I know off.
Qn What burthen is the Sd Sloop, and how many Guns.
An About Fifty Tons, Two, Carriage and four Swivel Guns
Daniel Beebe
At a Court of Admiralty held at Newport in the Colony of Rhode Island on Tuesday the 27th Day of January A. D 1746 Before the Honble Wm Strength-field Esqr Dep. Judge Present The Court being opened The Libel of John Dennis, with the Monit11 etc. being read in Court.
The French Pass and Role of Equipage were not Translated as the Judge understands the French Langage accordingly this Honr the Dep: Judge pronounced his Decree. And the Court was adjourned untill further notice
I have considered the Libel of Cap" John Dennis against the Sloop the Cezard etc. and by the papers found on board which is a French Pass Port and Roll of Equipage it appears that the same were at the time of Capture the property of the subjects of the French King Enemy to our Soveriegn Lord the King. I accordingly Condemn the said Sloop etc. Libelled against as Lawfull prize to be divided between the said Dennis his owners and Company, as they have or shall agree The Captors paying Cost as the Law directs
Wm Strengthfield
Newport January 27th 1746